IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,704-01


                   EX PARTE BEVAUGHN DUANE ROGERS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR09-00054A IN THE 294TH DISTRICT COURT
                          FROM VAN ZANDT COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to attempted aggravated assault and originally received deferred

adjudication community supervision. He was later adjudicated guilty and sentenced to ten years’

imprisonment. The Twelfth Court of Appeals affirmed his conviction. Rogers v. State, No. 12-17-

00075-CR (Tex. App. — Tyler, April 25, 2018) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       This Court has reviewed Applicant’s claim that he was denied due process, and has

determined that it is without merit. Applicant's remaining claim concerning the denial of time credit

spent in confinement prior to the court's decision to revoke his community supervision and finally
                                                                                                        2

adjudicate him guilty is dismissed. Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004)

(Where an inmate seeks pre-sentence jail time credit, "[t]he appropriate remedy in this situation is

to require Applicant to present the issue to the trial court by way of a nunc pro tunc motion, . . . [and]

[i]f the trial court fails to respond, Applicant is first required to seek relief in the Court of Appeals,

by way of a petition for a writ of mandamus, unless there is a compelling reason not to do .").




Filed: January, 15, 2020
Do not publish